DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1, 7, 15 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a housing for a hydraulic actuator unit of a pallet truck, comprising a lift motor mount for mounting a lift motor and pump of the hydraulic actuator unit to the housing, a pump mount for mounting a hydraulic pump of the hydraulic actuator unit to the housing, wherein the hydraulic pump is coupled to the lift motor when the lift motor is mounted to the lift motor mount and the hydraulic pump is mounted to the pump mount, a hydraulic cylinder to receive a cylinder rod, wherein the cylinder rod is positioned based on an amount of fluid within the hydraulic cylinder, a fluid reservoir to store fluid for actuation of cylinder rod, wherein the housing has one or more fluid galleries that extend, internal to the housing, among the fluid reservoir, the pump mount, and the hydraulic cylinder and a traction motor mount for mounting a traction motor, wherein the traction motor is coupled to a steering unit of the pallet truck and controls actuation of a traction wheel of the pallet truck when the traction motor is mounted to the traction motor mount, wherein the lift motor mount, the pump mount, the hydraulic cylinder, the fluid reservoir, and the traction motor mount are elements of a unitary physical structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652